Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 27, 2017

The Court of Appeals hereby passes the following order:

A17A1176. CHARLES ALEXANDER PETERSON v. MARY JEANETTE
    WILLCOXON PETERSON et al.

      Following his father’s death, Charles Alexander Peterson, the beneficiary of
a trust created by his father’s will, filed in probate court a Petition for Accounting and
Damages for Breach of Duties as Executor and Trustee and a Petition for Removal
of Mary Jeanette Willcoxon Peterson and Cleveland Calhoun Peterson. The probate
court entered an order in favor of the plaintiff and the defendant appealed to the
superior court.1 The superior court granted summary judgment to the defendant, and
the plaintiff filed this notice of appeal on December 13, 2016.
      For cases in which the notice of appeal was filed prior to January 1, 2017, our
State Constitution granted the Georgia Supreme Court jurisdiction over appeals in
“[a]ll cases involving wills.”2 Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (3). “The
Georgia Supreme Court has interpreted this language to mean only those cases where
the validity or construction of a will is the main issue on appeal.” In re Estate of
Farkas, 325 Ga. App. 477, 478 (1) (753 SE2d 137) (2013). Because the resolution of
this case may require an evaluation of the meaning of the decedent’s will, it appears

      1
       Generally, appeals from decisions of the superior courts reviewing decisions
of lower courts must come by discretionary application. See OCGA § 5-6-35 (a) (1).
However, “this provision shall not apply to decisions of . . . probate courts[.]” Id.
      2
        Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has appellate jurisdiction over “[a]ll cases involving wills” in which the
notice of appeal was filed on or after January 1, 2017. OCGA § 15-3-3.1 (a) (3); see
Ga. L. 2016, p. 883, § 6-1 (c) (effective date).
that jurisdiction may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is hereby
TRANSFERRED to the Supreme Court.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/27/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.